AO 245B (CASDRev. 02/18) Judgment in a Criminal Case
                                                                                                       FILED I
                                                                                                        FEB 11 2019        1
                                                                                                                           •
                                         UNITED STATES DISTRICT CoURI­                                                    II
                                                                                                  CLERK. U.S. DISTRICT COV~T
                                           SOUTHERN DISTRICT OF CALIF OR ~UTHERN DISTRICT OF CALIFORNIA
                                                                                                                          DEPUTY
               UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL (AS.,;
                                    V.                              (For Offenses Committed On or After November 1, 1987)
            SERVANDO VELASCO-MOLINA (1)
                                                                       Case Number:         3:18-CR-OS278-GPC

                                                                    Lupe C Rodriguez, Jr
                                                                    Defendant's Attorney
REGISTRATION NO.                    29453-198
D -
THE DEFENDANT:
IZI    pleaded guilty to count(s)          1 of the Information.
D 	 was found guilty on count(s)
      after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      TItle and Section I Nature of Offense                                                       Count
      8:1326(A) - Attempted Reentry Of Removed Alien (Felony)                                     1




     The defendant is sentenced as provided in pages 2 through                2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D 	 The defendant has been found not guilty on count(s)
      Count(s) 	                                                          dismissed on the motion of the United States.

IZI Assessment:       $100.00 - Waived


       JVTA Assessment*: $
D
    *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI Fine waived                D Forfeiture pursuant to order filed                                             , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                   February 8. 20]9




                                                                                                               3: 18-CR-05278-GPC 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                SERV ANDO VELASCO-MOLINA (1)                                             Judgment - Page 2 of 2
CASE NUMBER:              3: 18-CR-05278-GPC 


                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time served as to count 1.




       Sentence imposed pursuant to Title 8 USC Section 1326(b). 

       The court makes the following recommendations to the Bureau of Prisons: 





       The defendant is remanded to the custody of the United States Marshal.

       The defendant shall surrender to the United States Marshal for this district: 

             at
                  ----------------- A.M.                      on 

                                                                  -------------------------------------
       D     as notified by the United States Marshal. 


       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
             as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on
                                -------------------------- to ------------------------------
at ------------------------ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL 




                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                 3: 18-CR-05278-GPC
